PER CURIAM.
LaDaniel Lee petitions this Court for relief due to ineffective assistance of appellate counsel. In the direct appeal following Lee’s conviction for robbery with a weapon, his attorney failed to raise a meritorious, preserved argument as to which we granted his codefendant relief in Collier v. State, — So.3d - (Fla. 1st DCA 2013). In this case, the failure to raise the issue meets the deficiency prong of the Strickland1 test. See Cupon v. State, 833 So.2d 302, 304-05 (Fla. 1st DCA 2002). Further, the Collier opinion establishes that the result of Lee’s appeal would have been different if the issue had been raised. The fairness and correctness of Lee’s direct appeal has thus been undermined, such that he has established prejudice under Strickland. See id. Accordingly, we grant the petition, vacate Lee’s judgment and sentence, and remand this case to the circuit court for further proceedings consistent with Collier.
PETITION GRANTED.
VAN NORTWICK, MARSTILLER, and RAY, concur.

. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).